[travelzoopppdocuments001.jpg]
U.S. Small Business Administration NOTE SBA Loan # 58099771-09 SBA Loan Name
Travelzoo Date {{*Dte_es_:signer1:date:format(date,April 24, 2020 “mmmm dd,
yyyy”)}} Date $3,121,605.00 Loan Amount Date 1.00% Interest Rate Date Borrower
Travelzoo N/A Operating Company HSBC Bank USA, National Association Lender 1.
PROMISE TO PAY: In return for the Loan, Borrower promises to pay to the order of
Lender the amount of $3,121,605.00 interest on the unpaid principal balance, and
all other amounts required by this Note. 2. DEFINITIONS: “Loan” means the loan
evidenced by this Note. “Loan Documents” means the documents related to this
loan signed by Borrower. “SBA” means the Small Business Administration, an
Agency of the United States of America. SBA Form 147 (06/03/02) Version 4.1 Page
1/6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments002.jpg]
3. PAYMENT TERMS: Borrower must make all payments at the place Lender
designates. The payment terms for this Note are: The maturity date of this Note
is two (2) years from the date of the disbursement of the Loan to Borrower. All
remaining principal, interest and other amounts that remain due and owing under
this Note shall be paid by Borrower to Lender on the maturity date. The interest
rate is fixed at 1.00% per year. The interest rate may only be changed in
accordance with SOP 50 10. Interest shall accrue commencing on the date of
disbursement of the Loan to Borrower. Commencing on the 180th day following the
date of disbursement of the Loan to Borrower, Borrower must pay eighteen level
monthly principal and interest payments in an amount equal to an amount to be
determined by Lender in its sole and absolute discretion based on the actual
principal amount of the Loan, plus any capitalized interest outstanding at the
end of the six month deferment period commencing on the date of funding, and
taking into account any reductions in the principal amount due to forgiveness of
a portion of the Loan, if any. Interest accrued during the six month deferment
period will be capitalized as principal and then amortized as set forth in the
preceding sentence. Interest shall be calculated on the basis of twelve (12)
thirty (30) day months and a three hundred sixty (360) day year. Lender will
apply each installment payment first to pay interest accrued to the day Lender
receives the payment, then to pay any late fees, then to bring principal
current. Conditional Loan Forgiveness: The Loan evidenced by this Note was made
by Lender to Borrower under the Paycheck Protection Program (15 U.S.C. §
636(a)(36)) enacted by Congress under the Coronavirus Aid, Relief and Economic
Security Act (the “Act”). The Act (including the guidance issued by SBA and U.S.
Department of the Treasury related thereto) provides that all or a portion of
this Loan may be forgiven upon request from Borrower to Lender, provided the
Loan proceeds are used in accordance with the terms of the Act, Borrower is not
in default under the Loan or any of the Loan Documents, and Borrower has
provided documentation to Lender supporting such request for forgiveness that
includes verifiable information on Borrower’s use of the Loan proceeds, to
Lender’s satisfaction, in its sole and absolute discretion. Loan Prepayment:
Notwithstanding any provision in this Note to the contrary: Borrower may prepay
this Note. Borrower may prepay 20 percent or less of the unpaid principal
balance at any time without notice. If Borrower prepays more than 20 percent and
the Loan has been sold on the secondary market, Borrower must: a. Give Lender
written notice; b. Pay all accrued interest; and c. If the prepayment is
received less than 21 days from the date Lender receives the notice, pay an
amount equal to 21 days’ interest from the date lender receives the notice, less
any interest accrued during the 21 days and paid under subparagraph b., above.
If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice. SBA Form 147 (06/03/02) Version
4.1 Page 2/6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments003.jpg]
4. DEFAULT: Borrower is in default under this Note if Borrower does not make a
payment when due under this Note, or if Borrower: A. Fails to do anything
required by this Note and other Loan Documents; B. Defaults on any other loan
with Lender; C. Does not preserve, or account to Lender’s satisfaction for, any
of the Collateral or its proceeds; D. Does not disclose, or anyone acting on
their behalf does not disclose, any material fact to Lender or SBA; E. Makes, or
anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA; F. Defaults on any loan or agreement with
another creditor, if Lender believes the default may materially affect
Borrower’s ability to pay this Note; G. Fails to pay any taxes when due; H.
Becomes the subject of a proceeding under any bankruptcy or insolvency law; I.
Has a receiver or liquidator appointed for any part of their business or
property; J. Makes an assignment for the benefit of creditors; K. Has any
adverse change in financial condition or business operation that Lender believes
may materially affect Borrower’s ability to pay this Note; L. Reorganizes,
merges, consolidates, or otherwise changes ownership or business structure
without Lender’s prior written consent; or M. Becomes the subject of a civil or
criminal action that Lender believes may materially affect Borrower’s ability to
pay this Note. 5. LENDER’S RIGHTS IF THERE IS A DEFAULT: Without notice or
demand and without giving up any of its rights, Lender may: A. Require immediate
payment of all amounts owing under this Note; B. Collect all amounts owing from
any Borrower; C. File suit and obtain judgment; 6. LENDER’S GENERAL POWERS:
Without notice and without Borrower’s consent, Lender may: A. Incur expenses to
collect amounts due under this Note, enforce the terms of this Note or any other
Loan Document. Among other things, the expenses may include payments for
property taxes, prior liens, insurance, appraisals, environmental remediation
costs, and reasonable attorney’s fees and costs. If Lender incurs such expenses,
it may demand immediate repayment from Borrower or add the expenses to the
principal balance; B. Release anyone obligated to pay this Note; SBA Form 147
(06/03/02) Version 4.1 Page 3/6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments004.jpg]
7. WHEN FEDERAL LAW APPLIES: When SBA is the holder, this Note will be
interpreted and enforced under federal law, including SBA regulations. Lender or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Note, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt federal law. 8. SUCCESSORS AND ASSIGNS: Under this Note, Borrower
includes its successor, and Lender includes its successors and assigns. 9.
GENERAL PROVISIONS: A. All individuals and entities signing this Note are
jointly and severally liable. B. Borrower waives all suretyship defenses. C.
Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral. D. Lender may exercise any of its rights separately or together,
as many times and in any order it chooses. Lender may delay or forgo enforcing
any of its rights without giving up any of them. E. Borrower may not use an oral
statement of Lender or SBA to contradict or alter the written terms of this
Note. F. If any part of this Note is unenforceable, all other parts remain in
effect. G. To the extent allowed by law, Borrower waives all demands and notices
in connection with this Note, including presentment, demand, protest, and notice
of dishonor. Borrower also waives any defenses based upon any claim that Lender
did not obtain any guarantee; SBA Form 147 (06/03/02) Version 4.1 Page 4/6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments005.jpg]
10. STATE-SPECIFIC PROVISIONS: A. Electronic Signatures. Borrower and Lender
agree that the electronic signature(s), whether digital or encrypted, of
Borrower included in this Note, if any, are intended to authenticate this
writing and to have the same force and effect as manual (“wet ink”) signatures.
The term “electronic signature” means any electronic sound, symbol, or process
attached to or logically associated with a record and executed and adopted by a
party with the intent to sign such record, including facsimile or electronic
mail (e-mail) electronic signatures pursuant to the New York Electronic
Signatures and Records Act (N.Y. State Tech. §§ 301-309) as amended from time to
time. Without limiting the generality of the foregoing, delivery of an executed
counterpart's signature page of this Note, by facsimile, electronic mail in
portable document format (.pdf) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, has the
same effect as physical delivery of the paper (“wet ink”) document bearing
original signature of this Note. SBA Form 147 (06/03/02) Version 4.1 Page 5/6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments006.jpg]
11. BORROWER’S NAME(S) AND SIGNATURE(S): By signing below, each individual or
entity becomes obligated under this Note as Borrower. Borrower: Travelzoo
{*Sig_es_:signer1:signature}} Lisa{ Su (Apr 24, 2020) By:
_________________________ Name: Lisa SU Authorized Signatory SBA Form 147
(06/03/02) Version 4.1 Page 6/6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments007.jpg]
LOAN AGREEMENT THIS LOAN AGREEMENT (“Agreement”) is made on
{April{*Dte_es_:signer1:date:format(date, 24, 2020 “mmmm dd, yyyy”)}}, between
Travelzoo (the “Borrower”) and HSBC BANK USA, NATIONAL ASSOCIATION (“Bank”), a
national banking association organized under the laws of the United States of
America identified in the SBA Approval issued by the U.S. Small Business
Administration (“SBA”) to Bank, SBA Loan Number 58099771-09 (“Authorization”).
SBA has authorized a guaranty of a loan from Bank to Borrower under the Paycheck
Protection Program (15 U.S.C. § 636(a)(36)) (the “Act”) in the original
principal amount of $3,121,605.00 (the “Loan”) under the terms set forth in the
Authorization. The Borrower and the Bank hereby agree as follows, in
consideration of the promises set forth in this Agreement, and subject to the
terms and conditions of the Authorization and SBA's Participating Lender Rules
as defined in the Guarantee Agreement between the Bank and the SBA: 1. Subject
to the terms and conditions of this Agreement, Bank agrees to make the Loan if
Borrower complies with the following “Borrower Requirements”. Borrower must: a.
Provide Bank with all certifications, documents or other information Bank is
required by the Authorization to obtain from Borrower or any third party; b.
Execute a note and any other documents required by Bank; c. Complies with the
terms and conditions of this Agreement; and d. Do everything necessary for Bank
to comply with the terms and conditions of the Loan. 2. Borrower represents and
warrants, as of the date hereof, that: a. Borrower was in business as of
February 15, 2020, and for any Borrower who is not a natural person, had
employees for which Borrower paid salaries, wages, or the equivalent and for
which Borrower paid payroll taxes; b. Borrower has reviewed the Act and
represents, warrants and certifies to Bank that Borrower is an eligible
applicant under the Act and the guidance promulgated by SBA and U.S. Department
of Treasury related thereto; c. The information provided in the application for
the Loan and the information provided in all supporting documents and forms is
true and accurate. If Borrower submitted a scanned, signed copy then Borrower is
deemed by the execution of this document to have re- executed its application
electronically within the guidelines set forth by the SBA for electronic
signatures. Borrower acknowledges that knowingly making a false statement to
obtain a guaranteed loan from SBA is punishable under 18 USC 1001 and 3571 by
imprisonment of not more than five years and/or a fine of up to $250,000; under
15 USC 645 by imprisonment of not more than two years and/or a fine of not more
than $5,000; and, if submitted to a Federally insured institution, under 18 USC
1014 by imprisonment of not more than thirty years and/or a fine of not more
than $1,000,000; d. The amount of the Loan was calculated using tax
documentation and other supporting documentation provided by Borrower to Bank.
Borrower hereby represents and warrants that any and all tax documents are
identical to those submitted by Borrower to the IRS and that the information
contained in any supporting documentation submitted to Bank is true, correct and
complete; Page 1 of 6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments008.jpg]
e. Borrower shall use the Loan only for payroll costs, interest on mortgages,
rent, and utilities and Borrower shall use account no. 876014520 to facilitate
application of the Loan towards the approved costs; and f. Borrower has suffered
an adverse impact to its business as a result of the COVID-19 pandemic and
intends to use the proceeds of the Loan to retain employees and maintain its
payroll. g. The execution, delivery and performance of this Agreement, the U.S.
Small Business Administration Note evidencing the Loan, and all other documents
have been duly authorized by all necessary corporate action and each represents
a legal, valid and binding obligation of Borrower and is fully enforceable
according to its terms, except as limited by laws relating to the enforcement of
creditors' rights. 3. Borrower hereby acknowledges and agrees to the following:
a. Any forgiveness of the Loan amount, in full or in part, is contingent on
Borrower using the Loan only for the purposes identified in this Agreement and
in accordance with the rules and guidelines set forth in the Act; b. Any request
made by Borrower to Bank for forgiveness of the Loan, in full or in part, shall
include documentation verifying the use of Loan proceeds towards permitted uses
under the Act, satisfactory to Bank it its sole discretion; c. Any and all
information and supporting documentation provided by Borrower to Bank is and
shall be true, accurate and complete in all respects; d. Bank is entitled to,
and shall, rely on documentation, certifications and attestations of the
Borrower in connection with the determination of Borrower’s eligibility for the
Loan, the Loan amount and the amount of the Loan eligible for forgiveness. 4.
The Borrower hereby agrees to the following additional covenants: a. None of the
Borrower, any of its subsidiaries, or any director, officer, employee, agent, or
affiliate of the Borrower or any of its subsidiaries, is a Person that is, or is
owned or controlled by Persons that are: (i) the target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the Hong Kong
Monetary Authority or other relevant sanctions authority (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is the target of Sanctions, including, currently, the Crimea Region, Cuba,
Iran, North Korea and Syria. Furthermore, the Borrower and its subsidiaries are
in compliance, in all material respects, with all applicable anti-money
laundering rules and regulations. b. None of the Borrower, not to the knowledge
of the Borrower, any director, officer, agent, employee, affiliate or other
Person acting on behalf of the Borrower or any of its subsidiaries is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such Persons of any applicable anti-bribery law, including, but not
limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”). Furthermore, the
Borrower and, to the knowledge of the Borrower, its affiliates have conducted
their businesses in compliance with the UK Bribery Act, the FCPA and similar
laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith. c. No portion of any loan is to be used
(i) for the purpose of purchasing or carrying any "margin security" or "margin
stock" as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. 221 and 224 (ii) for primarily
personal, family or household purposes (iii) to fund, directly or indirectly,
any activity or business of or with any Person, or in any country or territory,
that, at the time of Page 2 of 6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments009.jpg]
such funding, is the target of Sanctions or in any other manner that would
result in a violation of Sanctions by any Person or (iv) to make any payment,
directly or indirectly, that could constitute a violation of any anti-bribery
laws. d. Borrower will furnish to Bank from time to time, such financial data
and information about Borrower as Bank may reasonably request, including,
without limitation, information regarding the use of proceeds of the Loan. e.
The Borrower will maintain its existence in good standing and comply with all
laws and regulations of the United States and of any state or states thereof and
of any political subdivision thereof, and of any governmental authority which
may be applicable to it or to its business; provided that this covenant shall
not apply to any tax, assessment or charge which is being contested in good
faith and with respect to which reserves have been established and are being
maintained. f. Borrower will promptly pay all real and personal property taxes,
assessments and charges and all franchise, income, unemployment, retirement
benefits, withholding, sales and other taxes assessed against it or payable by
it before delinquent; provided that this covenant shall not apply to any tax
assessment or charge which is being contested in good faith and with respect to
which reserves have been established and are being maintained. 5. The terms and
conditions of this Agreement: a. Are binding on Borrower and its successors and
assigns; and b. Will remain in effect after the closing of the Loan. 6. Failure
to abide by any of the terms of this Agreement will constitute an event of
default under the note and other loan documents. 7. If Borrower defaults on the
Loan and the SBA suffers a loss, the name of the Borrower will be referred for
listing in the CAIVRS database, which may affect their eligibility for further
financial assistance. 8. The Borrower shall indemnify, defend and hold the Bank
and any Bank Affiliate and their directors, officers, employees, agents and
attorneys (each an "Indemnitee") harmless of and from any claim brought or
threatened against any Indemnitee by the Borrower, any guarantor or endorser of
its obligations, or any other person (as well as from reasonable attorneys' fees
and expenses in connection therewith) on account of the Bank’s relationship with
the Borrower, or any guarantor or endorser of the obligations (each of which may
be defended, compromised, settled or pursued by the Bank with counsel of the
Bank’s election, but at the expense of the Borrower), except for any claim
arising out of the gross negligence or willful misconduct of the Bank. The
within indemnification shall survive payment of the obligations, and/or any
termination, release or discharge executed by the Bank in favor of the Borrower.
9. Notices. Any notices under or pursuant to this Agreement shall be deemed duly
received and effective if delivered in hand to any officer or agent of the
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, or by nationally recognized overnight courier, addressed to the
Borrower or Bank at the address set forth in this Agreement or as any party may
from time to time designate by written notice to the other party. 10. Governing
Law. This Agreement shall be governed by the laws of the State of New York
without giving effect to the conflicts of laws principles thereof. 11. Taxes.
Any and all payments made to the Bank pursuant to a note, this Agreement or any
of the other Loan Documents shall be made free and clear of, and without
deductions or withholdings for, or on account of, any present or future taxes,
duties, levies, imposts, charges, compulsory loans, assessments, or other
deductions or withholdings whatsoever, and all liabilities with respect thereto
(other than franchise taxes and taxes imposed on or measured by the Bank's net
income, receipts, capital or net worth), imposed at any time by any authority
having power to tax in any jurisdiction Page 3 of 6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments010.jpg]
worldwide (such deductions or withholdings being hereinafter referred to as
“Taxes”), unless the deduction or withholding of such Taxes is required by any
applicable law. If any Taxes are required by applicable law to be deducted or
withheld from any payment hereunder, the Borrower shall (i) increase the amount
payable as is necessary so that, after making all required deductions or
withholdings (including deductions or withholdings applicable to additional
amounts payable under this paragraph), the Bank shall receive an amount equal to
the amount it would have received had no deductions or withholdings been made,
(ii) the Borrower shall make such deductions or withholdings, and (iii) the
Borrower shall pay the full amount deducted or withheld to the relevant taxation
authority or other authority in accordance with applicable law. Within 30 days
after the date of payment of any taxes or other amounts deducted or withheld,
the Borrower shall furnish the Bank with an official receipt (or certified copy
thereof) or other documentation reasonably acceptable to the Bank evidencing
such payment. Further, the Borrower shall indemnify the Bank from and against
any and all Taxes (irrespective of when imposed) and any liability, including,
without limitation, any related interest, penalties and expenses, that may
become payable by the Bank as a consequence of the Borrower’s failure to perform
any of its obligations under this Section, whether or not such Taxes or
liability were correctly or legally asserted. Payment pursuant to this
indemnification shall be made upon written demand therefor. The Borrower shall
pay (or if appropriate, reimburse the Bank for) any stamp, documentary or
similar taxes or any other excise, intangible or property taxes, charges or
similar levies (and any interest or penalty relating thereto) imposed at any
time which arise from, or otherwise with respect to, any payment made under a
Note or from execution, delivery or registration of a Note, this Agreement or
any of the other Loan Documents. 12. USA Patriot Act and Beneficial Ownership
Regulation. The Bank is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Patriot
Act") and the requirements of 31 C.F.R. Sec. 1010.230 (the “Beneficial Ownership
Regulation”) and hereby notifies Borrower that pursuant to the requirements of
the Patriot Act and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address and beneficial ownership of the Borrower
and other information and applicable certifications that will allow the Bank to
identify the Borrower in accordance with the requirements of the Patriot Act and
the Beneficial Ownership Regulation. Promptly following any request therefor,
Borrower will provide information, documentation and certifications reasonably
requested by the Bank for purposes of compliance with applicable “know your
customer” and anti- money laundering rules and regulations, including, without
limitation, the Patriot Act (as hereinafter defined) and the Beneficial
Ownership Regulation (as hereinafter defined). Any information, documentation or
certification provided by the Borrower as required by the Patriot Act (as
hereinafter defined), the Beneficial Ownership Regulation (as hereinafter
defined) or any other anti-money laundering rules and regulations is true and
correct in all respects 13. Jurisdiction and Venue. Borrower irrevocably submits
to the nonexclusive jurisdiction of any Federal or state court sitting in New
York, over any suit, action or proceeding arising out of or relating to this
Agreement. Borrower irrevocably waives, to the fullest extent it may effectively
do so under applicable law, any objection it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
court and any claim that the same has been brought in an inconvenient forum.
Borrower hereby consents to any and all process which may be served in any such
suit, action or proceeding, (i) by mailing a copy thereof by registered and
certified mail, postage prepaid, return receipt requested, to the Borrower's
address shown in this Agreement or as notified to the Bank and (ii) by serving
the same upon the Borrower in any other manner otherwise permitted by law, and
agrees that such service shall in every respect be deemed effective service upon
Borrower. 14. JURY WAIVER. THE BORROWER AND BANK EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE
NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED. THE BORROWER CERTIFIES THAT NEITHER
THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH
PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY. Page 4 of 6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments011.jpg]
15. Electronic Signatures. Each party agrees that the electronic signatures,
whether digital or encrypted, of the parties included in this Agreement, if any,
are intended to authenticate this writing and to have the same force and effect
as manual signatures. The term “electronic signature” means any electronic
sound, symbol, or process attached to or logically associated with a record and
executed and adopted by a party with the intent to sign such record, including
facsimile or email electronic signatures. Without limiting the generality of the
foregoing, delivery of an executed counterpart's signature page of this
Agreement, by facsimile, electronic mail in portable document format (.pdf) or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, has the same effect as delivery of an
executed original of this Agreement. 16. Further Assurances. Borrower will from
time to time execute and deliver to Bank such documents, and take or cause to be
taken, all such other or further action, as Bank may request in order to effect
and confirm or vest more securely in Bank all rights contemplated by this
Agreement and the other loan documents (including, without limitation, to
correct clerical errors), to demonstrate that Borrower was properly authorized
to enter into the Loan pursuant to its governing loan documents, or to comply
with applicable statute or law. [SIGNATURE PAGE FOLLOWS] Page 5 of 6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments012.jpg]
IN WITNESS WHEREOF, Borrower has signed this Agreement effective as of the date
first written above. BORROWER: Travelzoo {*Sig_es_:signer1:signature}} Lisa{ Su
(Apr 24, 2020) By: Name: Lisa SU Authorized Signatory Page 6 of 6



--------------------------------------------------------------------------------



 
[travelzoopppdocuments013.jpg]
CERTIFICATE Date: {April{*Dte_es_:signer1:date:format(date, 24, 2020 “mmmm dd,
yyyy”)}} I hereby certify that I am a duly elected and acting authorized
signatory (the “Authorized Signatory”) of Travelzoo, a Delaware corporation (the
“Borrower”), and that, as such, I am duly authorized to execute and deliver this
Certificate on behalf of the Borrower. I hereby further certify on behalf of the
Borrower, pursuant to that certain U.S. Small Business Administration Note and
Loan Agreement, dated as of the date hereof (the “Loan Documents”), by and among
the Borrower and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States of America (the
“Bank”) that: 1. On or prior to the date hereof, Borrower has delivered to the
Bank a true, correct and complete copy of the certificate of incorporation,
certificate of formation, certificate of partnership or other similar formation
document of the Borrower, together with all amendments thereto (the “Charter”),
which Charter is in full force and effect as of the date hereof. 2. On or prior
to the date hereof, Borrower has delivered to the Bank a true, correct and
complete copy of the bylaws, operating agreement, partnership agreement or
similar governing document of the Borrower, together with all amendments thereto
(the “Governing Document”), which Governing Document is in full force and effect
on the date hereof. 3. I hereby certify that at a meeting of the Board of
Directors, members, manager(s), partners or appropriate governing persons of the
Borrower (“Governing Body”), duly called and held in accordance with the
Governing Document, or through other duly authorized action in lieu of a meeting
in accordance with the Governing Document, the Governing Body has previously
adopted in accordance with the provisions of the Charter and Governing
Documents, certain resolutions (the “Standing Resolutions”) which authorize the
individual or individuals identified therein (each, individually and
collectively, the “Authorized Individual”), on behalf of the Borrower to, among
other things, borrow money or obtain credit from the Bank. The Standing
Resolutions authorize the execution and delivery of the Loan Documents along
with any related agreements, have not been rescinded, amended or otherwise
modified since the date of their adoption and are in full force and effect on
the date hereof. 4. The Authorized Signatory is an Authorized Individual under
the Standing Resolutions, is a duly elected, qualified and acting officer,
member, manager or general partner of the Borrower holding the office or offices
set forth in such resolutions and Governing Documents, and the Authorized
Signatory is authorized to execute and deliver on behalf of the Borrower, the
Loan Documents and each of the other instruments, agreements, documents and
certificates executed or delivered by the Borrower in connection therewith. 5.
The Borrower is in good standing under the laws of the jurisdiction of its
incorporation or formation. The parties agree and consent to the use of
electronic signatures solely for the purposes of executing this Certificate or
any related transactional document (including any amendments thereto). Such
electronic signature shall be deemed to have the same full and binding effect as
a handwritten signature. The Bank is entitled to rely on this certificate in
making any credit accommodation available to the Borrower. [Remainder of page
intentionally blank.] Page 1 of 2



--------------------------------------------------------------------------------



 
[travelzoopppdocuments014.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Company as of the day and year first above written. COMPANY: Travelzoo
{*Sig_es_:signer1:signature}} Lisa{ Su (Apr 24, 2020) By: ____________________
Name: Lisa SU Authorized Signatory Page 2 of 2



--------------------------------------------------------------------------------



 